DETAILED ACTION 
One of the two information disclosure statements (IDSs) submitted on November 15, 2021 has been considered.  The other one has not been considered, and it is returned unsigned.
In order for an IDS to be considered, 37 CFR 1.97(d) states as follows (emphasis added):  
An information disclosure statement shall be considered by the Office if filed by the applicant after the period specified in paragraph (c) of this section, provided that the information disclosure statement is filed on or before payment of the issue fee and is accompanied by:  
(1) The statement specified in paragraph (e) of this section; and  
(2) The fee set forth in § 1.17(p).  
Both IDSs were submitted before payment of the issue fee.  One of the IDSs includes both the required certification statement and the fee, so it has been considered.  The other IDS, however, does not include the certification statement required by 37 CFR 1.97(e), so it is returned herewith unsigned.  
Conclusion 
Inquiries should be directed to the undersigned examiner, Theodore R. Howell, whose telephone number is 571-270-5993 and regular schedule is Monday to Thursday from about 8:00 am to 7:00 pm (Eastern Time).  The examiner’s supervisor, Wu-Cheng (“Winston”) Shen, can be reached by telephone at 571-272-3157.  Interviews are generally welcome, preferably in the afternoon, and are available by telephone or video conferencing.  To schedule an interview, please use the Automated Interview Request system at www.uspto.gov/interviewpractice or call the examiner.  Information regarding the status of this application may be obtained from the Patent Application Information Retrieval (PAIR) system at portal.uspto.gov/pair/PublicPair.  Information about filing in DOCX format may be found at www.uspto.gov/patents/docx.  For questions about PAIR or the DOCX file format, please call the Electronic Business Center at 866-217-9197.  For a Customer Service Representative, call 800-786-9199 or 571-272-1000.